TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00683-CV



                              Jane Doe and John Doe, Appellants

                                                v.

        Arguello Hope & Associates, PLLC; Philip K. Broderick, Individually;
  Andres A. Arguello, Individually; Samantha Fenwich, Individually; Schavon J. Jahn;
                             and Albert Zavala, Appellees


    FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
         NO. C2017-0422D, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On November 1, 2017, we informed appellants that it appeared from the clerk’s

record that they were attempting to appeal from an interlocutory order that was not immediately

appealable under statute. We requested a response explaining how we might exercise jurisdiction

over the appeal no later than November 17. To date, appellants have not responded to our letter.

We therefore dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a); see also id.

R. 42.3(c) (court of appeals may dismiss if appellant does not comply with notice from clerk

requiring response within certain time).
                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Field, and Bourland

Dismissed for Want of Jurisdiction

Filed: December 5, 2017




                                                  2